Case 1:19-cv-00085-LKG Document 1 Filed 01/15/19 Page 1 of 3

ln the United States Court of Federal Claims

EClWll"l Lee Gelel'SbaCh

 

 

 

Plainu‘n(s),

 

)
)
)
)
§ Case No.
V' § Judge
THE UNITED sTAT.Es, §
Defendant. g
COl\/[PLA]NT

 

If you intend to proceed Without the prepayment of filing fees (inj?)mza paupen's (IFP)), pursuant to
U.S.C. § 1915, you must file along with your complaint an application to proceed IFP.

1. JURISDICTION. State the grounds for filing this case in the United States Court ofFederal
Clajms. The United States Court ofFederal Claims has limited jurisdiction (see e.g., 28 U.S.C.
§§ 1491-1509).

 

The defendant violated due process by violating laws, policies and procedures
See exhibit "A4" violations are a part of a letter dated 7-7-2016, also see exhibit
" _ 1 l § 9 l ‘ . l ' t l A

ll .
. - f ' ' iv

FR LACK OF JUR|SD|CT|ON"

      
   
  

                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' ":"‘~%Q
j‘!ji"[\§ § 5 ,Lli-,

Case 1:19-cv-00085-LKG Document 1 Filed 01/15/19 Pa e 2 of 3

 

 

 

 

 

2. PARTIES
. . Edwin Lee Geiersbach _ 7705 S Oak Hill Schoo| Road
Plainnff, . resides at
(Street Address)
Oak Grove, l\/lissouri 64075 (81 6) 224-011 1
(City, Statc, ZIP Code) . (Telephone Number)

if more than one plaintiff, provide the same information for each plaintiff below.

w

 

 

RELATED CASES. Is this case directly related to an ending or previously filed cases in the
United States Court of Federal Claims? 0 Yes No

Ifyes, please list the case(s) below, including case number(s);

 

3. STATEMENT OF THE CLAIM. State asbrietly as possible the facts of your case. Describe
how the United States is involved. You must state exactly What the United Slates did, or failed
to do, that has caused you to initiate this legal action. Be as specific as possible and use
additional paper as necessary. _ _ _

Defendant violated Plalntiff's due process by not having
' ' ' ' ll ll

ll ll ll ll ll ll ll ll

    
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-00085-LKG Document 1 Filed 01/15/19 Page 3 of 3

4. RELIEF. Briefly state exactly what you want the court t_o do for you. _
l want the Court to aw judgement in the amount
‘ l - . _ - - . -

_ nga-114 n
_' ' '¢

     
 

 

 

l declare under penalty of perjury that the foregoingis true and correct

Signed this g£l’ dany ¢:I:m;/ air v .
(day) (monnp/ (year)

iii/ia zia///é¢m£»¢/€

Signature of Plaintiff(s)

